Citation Nr: 0805595	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-38 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an upper 
respiratory disability, to include sinusitis, allergic 
rhinitis, and bronchitis.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for obstructive sleep 
apnea (OSA).

7.  Entitlement to special monthly pension.

8.  Entitlement to an effective date earlier than August 29, 
2003, for non-service connected pension.	

9.  Whether the veteran filed a timely notice of disagreement 
with respect to the disability rating assigned in the July 
16, 2003 rating decision for service-connected status post 
fracture head 5th metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in July 
2003, September 2003, and April 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of whether the veteran filed a timely notice of 
disagreement with respect to the disability rating assigned 
in the July 16, 2003 rating decision for service-connected 
status post fracture head 5th metacarpal of the right hand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy; the veteran does 
not have a diagnosis of PTSD based on an independently 
verifiable in-service stressor.

2.  The veteran's lumbar spine degenerative joint disease is 
not related to active service.

3.  The veteran's headaches are not related to active 
service.

4.  The veteran's upper respiratory disorders are not related 
to active service.

5.  The veteran's bilateral foot disorders are not related to 
active service.

6.  The veteran's OSA is not related to active service.

7.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor does he have additional 
separate disability rated as 60 percent disabling; is not 
shown to be blind, bedridden, a patient in a nursing home, 
confined to his immediate premises due to his disabilities, 
or unable to avoid the hazards of his daily environment; and 
is not shown to have functional impairment of his upper 
extremities such that he would be unable to accomplish 
ordinary daily living activities without assistance.

8.  The veteran first filed a claim for pension benefits on 
August 29, 2003; there was no informal claim, formal claim, 
or written intent to file a claim for entitlement to pension 
benefits prior to August 29, 2003.	




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.  A lumbar spine disability, to include degenerative joint 
disease, was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Headaches were not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).

4.  An upper respiratory disorder, to include sinusitis, 
rhinitis, and bronchitis, was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).

5.  A bilateral foot disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2007).

6.  OSA was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2007).

7.  The requirements for special monthly pension on account 
of being housebound or being in need in the aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.351, 3.352 (2007).
  
8.  The criteria for an effective date prior to August 29, 
2003, for the grant of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. § 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in February 2003, April 2003, August 2004, 
September 2004, February 2005, July 2005, August 2005, and 
March 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The August 2004, February 
2005, July 2005, and August 2005 letters told him to provide 
any relevant evidence in his possession.  The February 2003, 
April 2003, and September 2004 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although all of these letters were was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was finally readjudicated and 
statement of the case was issued in July 2006 with respect to 
the issues of service connection for plantar heel pain with 
tinea pedis and onychomycosis, sleep apnea, and special 
monthly pension, and a supplemental statement of the case 
(SSOC) was provided to the veteran in July 2006 with respect 
to the issues of service connection for PTSD and acquired 
upper respiratory condition.  

The veteran's service medical records, service personnel 
records, and VA medical treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board 
notes that the veteran testified that he applied for Social 
Security Administration (SSA) disability.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The veteran testified that the only medical 
records that SSA would have would be VA medical records.  
There is no indication, then, that an effort to obtain these 
documents would add any new evidence to the record.  Also, 
what is "of consequence" in this case is whether the 
appellant's current disabilities are related to his military 
service, and there is no indication that SSA records would 
include any such information.  Thus, remanding the case to 
obtain such records would serve no useful purpose.  
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was accorded VA examinations in June 2003 and 
April 2006 with respect to the issue of entitlement to 
service connection for an upper respiratory disability, to 
include sinusitis, allergic rhinitis, and bronchitis and in 
April 2006 for the issues of entitlement to service 
connection for sleep apnea and entitlement to special monthly 
pension. 38 C.F.R. § 3.159(c)(4).

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology, with respect 
to the remaining service connection issues on appeal.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence 
has been presented indicating the possibility that lumbar 
spine disorder, headaches, or bilateral foot disorder are 
related to service, the Board finds that an etiology opinion 
is not "necessary."  In addition, with respect to the issue 
of entitlement to service connection for PTSD, the Board 
notes that the veteran was notified in April 2003 that 
details of the combat related incident(s) that resulted in 
his PTSD were needed in order to establish and confirm the 
in-service stressor which serves as the basis for his claimed 
PTSD.  As will be detailed below, there is no verified 
stressor.  As such, no VA examination is necessary.   

With respect to the claim for entitlement to an effective 
date earlier than August 29, 2003, the Board notes that the 
veteran has not been provided with appropriate notice 
pursuant to VCAA as to what evidence was required for him to 
substantiate his claim for an earlier effective date.  
However, the nature of this case depends upon consideration 
of evidence already contained in the claims file.  There is 
no dispute as to the date of receipt of the relevant 
documents in the file.  Accordingly, there is no reasonable 
possibility that any additional notice would aid the veteran 
in substantiating his claim.

In addition, the United States Court of Appeals for Veterans 
Claims has held that, in a case where the law is dispositive 
of the claim, the claim should be denied for lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  That court has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

a.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2005); 8 C.F.R. § 3.304(f)(1) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Navy 
from August 1971 to May 1974.  A review of his service 
personnel records reveal that he served onboard the U.S.S. 
Lexington (CVT-16) from November 1971 to July 1972 and 
onboard the U.S.S. Simon Lake (AS-33) from July 1972 to May 
1974.  His primary duty during his military service was 
listed as related to the civilian occupation of clerk.  The 
service medical records are absent complaints, findings or 
diagnoses of any combat-related injuries or any psychiatric 
problems.  On the clinical examination for separation from 
service, the veteran's psychiatric health was evaluated as 
normal.  

Post service medical treatment records, beginning in 2002, 
reveal diagnoses of major depressive disorder (MDD) and 
anxiety disorder, PTSD.  An April 2003 Psychiatric UCC 
Evaluation notes that the veteran reported increasingly 
having nightmares related to service in Vietnam with USN on 
combat support boat.  Diagnoses of MDD and anxiety disorder 
were rendered.  Also noted were some features of PTSD.  A 
January 2004 Patient Treatment Status Summary notes that the 
veteran served in the Navy, Special Operations from 1971 to 
1974 and served in Vietnam where he was under fire and saw 
others killed and wounded.  A diagnosis of PTSD was rendered 
in addition to possible MDD.  The psychiatrist commented that 
the veteran was having severe dysfunction related to PTSD 
symptoms and that treatment was being initiated in the 
clinic.  A January 2004 PTSD Evaluation notes that the 
veteran reported that during his time in Vietnam, he was shot 
at when coming up out of the water and saw another soldier 
shot in the water.  He tried to stop the bleeding but had to 
go back underwater due to continuing fire and the veteran 
continued to feel guilty over this.  Diagnoses of PTSD, 
possible MDD, and remote history of alcohol dependence were 
rendered.  A similar stressor statement was noted in a March 
2006 PTSD follow up note.

At the March 2007 travel board hearing, the veteran testified 
that he participated in an undocumented top secret mission 
but that he didn't have recall of the operation but noted 
that one night he woke up screaming and feeling like he was 
drowning.  The veteran testified that he was on this mission 
when his ship was on the coastal waters of South Vietnam.  He 
also testified that he would go into the water to see if 
there were any floating mines on the water    

Despite the treatment records that diagnosis PTSD, "[j]ust 
because a physician or other health professional accepted 
appellant's description of his [wartime] experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The evidence does not show that the veteran engaged in combat 
or had service in Vietnam.  The veteran's Form DD 214 reveals 
that he was awarded the National Defense Service Medical.  
However, no decorations, medals, badges, or commendations 
confirming the veteran's participation in combat or service 
in Vietnam are indicated.  It is noteworthy that when the 
veteran filed his original claim for compensation for a low 
back pain in January 2003, the veteran answered "no" to the 
question, "Did you serve in Vietnam?"  However, when he 
filed his application for compensation for other claims, 
including PTSD, he answered "yes" to that question and 
advised that he was in Vietnam from 1973 to 1974.  In 
addition, research of the ship, the U.S.S. Simon Lake, was in 
Charleston from April 3, 1971 and tended submarines there 
until November 19, 1972 when she sailed for Rota, Spain, as 
the relief for Holland (AS-32), and that into September 1974, 
Simon Lake operated from Rota.

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  Cohen, 10 Vet. App. at 
142; Doran, 6 Vet. App. at 289.  In considering whether there 
is credible supporting evidence that an in-service stressor 
occurred, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence.  

Initially, the Board notes that the record includes the 
diagnoses of PTSD related to the veteran being under fire and 
witnessing others killed and wounded.  However, 
notwithstanding the diagnoses of PTSD related to these 
alleged stressors, the evidence of record does not provide 
corroboration or verification of an in-service stressor.  
Simply put, the veteran has not provided enough specific 
information regarding an alleged in-service stressor to have 
meaningful research conducted.  While VA has a statutory duty 
to assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The objective evidence of record does not show that the 
veteran engaged in combat with the enemy; and, therefore, his 
statements alone are not sufficient to establish the 
occurrence of an in-service stressor.  In addition, the 
veteran has failed to allege an in-service stressor with 
particular detail in which to allow meaningful research to be 
conducted.  With no corroborating credible supporting 
evidence that a stressor actually occurred, the requirements 
for a grant of service connection for PTSD are not met and a 
preponderance of the evidence is against the claim.  38 
C.F.R. § 3.304(f).  

b.	Lumbar spine

The first question that must be addressed, therefore, is 
whether incurrence of a lumbar spine disease or injury is 
factually shown during service.  The Board concludes it was 
not.  The service medical records are absent complaints, 
findings or diagnoses of any lumbar spine problems during 
service.  On the clinical examination for separation from 
service, the veteran's spine was evaluated as normal.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
lumbar spine degenerative joint disease was not until thirty 
years after the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant medical history reported between 
1974 and 2002, the first post-service medical record 
indicating complaints of low back pain, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has lumbar spine degenerative joint disease.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

However, no medical professional has ever related the 
veteran's lumbar spine condition to his military service.  In 
addition, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of lumbar spine problems until many 
years after service.  

c.	Headaches

The Board concludes that incurrence of chronic headaches is 
not factually shown during service.  Although the veteran's 
service medical records indicate that he complained of a 
headache in April 1973, the Board cannot conclude a 
"chronic" condition was incurred during service.  Treatment 
on one occasion cannot be considered a chronic disorder 
without some indication that a chronic disability exists.  In 
addition, on clinical examination for separation from 
service, the veteran's head and neurologic system were 
evaluated as normal.  

With respect to service connection under 38 C.F.R. § 3.303(b) 
by evidence of continuity of symptomatology, such evidence is 
lacking here.  In light of the lack of any relevant history 
reported between 1974 and 2002, the first post-service 
medical record indicating complaints of headaches, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

In addition, no medical professional has ever related the 
veteran's headaches to his military service, except to 
document history provided by the veteran.  However, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
See Hickson, 12 Vet. App. at 253; See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  As noted above, a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See 
Maxson, 12 Vet. App. at 453.  In this case, the medical 
evidence does not show treatment or diagnosis of chronic 
headaches until a number of years after service.  

d.	Upper respiratory disability

The Board concludes that incurrence of chronic upper 
respiratory disability is not factually shown during service.  
Although the veteran's service medical records indicate that 
he was diagnosed with upper respiratory infection in October 
1971, sinusitis in April 1973, upper respiratory infection in 
September 1973, possible asthma in October 1973, the Board 
cannot conclude a "chronic" condition was incurred during 
service.  Treatment cannot be considered a chronic disorder 
without some indication that a chronic disability exists.  In 
addition, on clinical examination for separation from 
service, the veteran's nose, sinuses, chest, and lungs were 
evaluated as normal.  

With respect to service connection under 38 C.F.R. § 3.303(b) 
by evidence of continuity of symptomatology, such evidence is 
lacking here.  In light of the lack of any relevant history 
reported between 1974 and 2002, the first post-service 
medical record indicating diagnosis of bronchitis; between 
1974 and 2003, the first post-service medical record 
indicating diagnosis of allergic rhinitis; and between 1974 
and 2004 for sinusitis; and between 1974 and 2005 for asthma, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

In addition, no medical professional has ever related an 
upper respiratory condition to the appellant's military 
service, except to document history provided by the veteran.  
See Hickson, 12 Vet. App. at 253.  See also LeShore, 8 Vet. 
App. at 409.  In addition, the veteran was afforded VA 
examinations in June 2003 and April 2006.  The examiners at 
both examinations diagnosed allergic rhinitis, and the April 
2006 examiner diagnosed bronchial asthma.  However, the April 
2006 examiner, after review of the claims file and 
examination of the veteran, opined that the chronic 
disability of allergic rhinitis and bronchial asthma were not 
directly associated with the veteran's service or secondary 
to any condition arising in service.

The Board notes that the veteran has also raised a different 
theory of entitlement for his upper respiratory disorders, 
namely that they were the result of asbestos exposure.  
However, even assuming for the sake of argument, that the 
veteran was exposed to asbestos in service, no medical 
professional has offered competent evidence linking any of 
the veteran's current respiratory disorders to any event in 
the military related to asbestos exposure.

Further, the medical evidence does not show treatment or 
diagnosis of any upper respiratory problems until a number of 
years after service.  See Maxson, 12 Vet. App. at 453.    

e.	Bilateral foot disability

The Board concludes that incurrence of a bilateral foot 
disability is not factually shown during service.  The 
service medical records are absent complaints, findings or 
diagnoses of any type of foot problems during service. On 
clinical examination for separation from service, the 
veteran's feet were evaluated as normal.  

With respect to service connection under 38 C.F.R. § 3.303(b) 
by evidence of continuity of symptomatology, such evidence is 
lacking here.  In light of the lack of any relevant history 
reported between 1974 and 2003, the first post-service 
medical record indicating complaints of foot pain, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

In addition, no medical professional has ever related the 
veteran's foot condition, to include plantar fasciitis, heel 
pain, tinea pedis, and onychomycosis, to his military 
service, except to document history provided by the veteran.  
See Hickson, 12 Vet. App. at 253.  Further, the medical 
evidence does not show treatment or diagnosis of any foot 
problems until a number of years after service.  See Maxson, 
12 Vet. App. at 453.    

f.	Obstructive sleep apnea

The Board concludes that incurrence of OSA is not factually 
shown during service.  The service medical records are absent 
complaints, findings or diagnosis of OSA during service. 

With respect to service connection under 38 C.F.R. § 3.303(b) 
by evidence of continuity of symptomatology, such evidence is 
lacking here.  In light of the lack of any relevant history 
reported between 1974 and 2004, the first post-service 
medical record indicating symptoms of OSA, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  

In addition, no medical professional has ever related this 
condition to the appellant's military service.  See Hickson, 
12 Vet. App. at 253.  The veteran was afforded a VA 
examination in April 2006.  After review of the claims file 
and examination of the veteran, the examiner opined that the 
chronic disability sleep apnea was not directly associated 
with the veteran's service or secondary to any condition 
arising in the service.  The examiner noted that the 
veteran's sleep apnea was secondary to his obesity but that 
the rhinitis aggravates the sleep apnea.


The Board notes that the veteran has also raised a different 
theory of entitlement for his OSA, namely that it is the 
result of asbestos exposure.  However, even assuming for the 
sake of argument, that the veteran was exposed to asbestos in 
service, no medical professional has offered competent 
evidence linking the veteran's OSA to any event in the 
military related to asbestos exposure.

Further, the medical evidence does not show treatment or 
diagnosis of OAS until a number of years after service.  See 
Maxson, 12 Vet. App. at 453.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Special Monthly Pension

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is 
defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  38 
C.F.R. § 3.351(b).  The veteran will be considered in need of 
aid and attendance if he is (1) blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set 
for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that a claimant 
has voluntarily taken to bed or that a physician has 
prescribed bed rest for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable ruling may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).  

The evidence does not demonstrate that the veteran is 
entitled to special monthly pension on account of being 
housebound or on account of needing the aid and attendance of 
another person.  The record does not reflect that the veteran 
was 
blind, or nearly so blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  The April 2006 VA aid 
and attendance examination report noted that the veteran wore 
refractive lenses since 2004 and no cataracts or glaucoma was 
noted.  In addition, the veteran is not a patient in a 
nursing home because of mental or physical incapacity.  The 
April 2006 examination report noted that the veteran and his 
wife live in a rented apartment, only the two of them.  

The evidence also did not establish a factual need for aid 
and attendance under the criteria set forth under 38 C.F.R. § 
3.352(a).   The April 2006 examination report did not 
disclose the presence of any impairment of the veteran's 
upper extremities such that he would be unable to perform 
activities of daily living such as the ability to dress or 
undress himself, keep himself ordinarily clean and 
presentable, the inability of the veteran to feed himself or 
the inability to attend to the needs of nature.  The examiner 
noted that the veteran was able to dress himself, get in and 
out of bed without difficulty.  The examiner also noted that 
the veteran was not confined to the bed or the house but 
needed some help getting in and out of the shower due to 
lightheadedness and because there are no railings in the 
shower.  However, the examiner opined that the veteran did 
not appear to need a second person for personal and/or safety 
needs.  

As such the record does not demonstrate that the veteran is 
helpless, or nearly so helpless as to require the regular aid 
and attendance of another person.  Accordingly, the Board 
must conclude that the veteran is not entitled to special 
monthly pension on account of the need of aid and attendance 
of another person.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who was not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
schedule for rating disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17) the veteran:  
(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

The Board notes that the veteran's disabilities for pension 
purposes are left elbow reconstruction, evaluated as 20 
percent disabling; migraine headaches, plantar fasciitis and 
hypertension, evaluated as 10 percent disabling; status post 
fracture head 5th metacarpal of the right hand, lower back 
pain, sinusitis, allergic rhinitis, bronchitis, PTSD, 
onychomycosis, and blepharitis of the left eye, evaluated as 
noncompensably disabling.  The veteran's combined evaluation 
for pension purposes is 40 percent.

Given these disabilities and the assigned evaluations, it is 
apparent that the veteran does not have a single permanent 
disability rated as 100 percent disabling under the VA's 
Schedule for Rating Disabilities and additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  Therefore, the veteran is not 
entitled to housebound benefits based on having a single 
permanent disability rated as 100 percent disabling and 
additional disability or disabilities independently ratable 
at 60 percent or more.

The record also does not reflect that the veteran is 
permanently housebound by reason of his disabilities, nor 
does the veteran contend that he is housebound.  The VA 
examination shows that the veteran was able to report for his 
VA examination.  That examination report also indicated that 
the veteran was not housebound, in a nursing home, 
hospitalized, bedridden or wheelchair ridden.  Therefore, the 
veteran does not meet the requirements for special monthly 
pension on account of being housebound.

As such the record does not demonstrate that the veteran is 
helpless, or nearly so helpless as to require the regular aid 
and attendance of another person.  Accordingly, the Board 
must conclude that the veteran is not entitled to special 
monthly pension on account of the need of aid and attendance 
of another person because a preponderance of the evidence is 
against the claim.

IV.	Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a).  Under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In this case, the veteran filed a VA Form 21-527, Income Net 
Worth and Employment Statement (In support of claim for Total 
Disability Benefits), on August 29, 2003.  By rating decision 
dated in September 2003, entitlement to nonservice-connected 
pension was granted effective August 29, 2003, the date of 
receipt of the veteran's claim.

In October 2003, the veteran appealed this decision with 
respect to the effective date assigned stating that he 
submitted his original claim for pension January 15, 2003 and 
that the effective date of the award for pension benefits 
should be January 15, 2003.     

The Board has considered the veteran's argument that his 
claim for service connection for lower back pain submitted 
January 2003 was also a claim for pension benefits.  In other 
words, the veteran essentially asserts that his claim for 
service connection should be considered a claim for pension 
benefits.  The Board disagrees. 

While the provisions under 38 C.F.R. § 3.151(a) state that a 
claim for compensation may be considered to be a claim for 
pension (and vice versa), the Board finds that the veteran's 
January 2003 and April 2003 claims for compensation cannot 
also be claims for pension.  The regulation states that a 
claim for pension "may be" considered to be a claim for 
compensation, see id.; however, it does not indicate that a 
claim for compensation "will be" or "must be" a claim for 
pension.  Thus, not every claim for compensation is a claim 
for pension and vice versa.  See Stewart, 10 Vet. App. at 18 
("Secretary is not automatically required to treat every 
compensation claim as also being a claim for pension or vice 
versa . . . . Rather, the Secretary has to exercise his 
discretion under [38 C.F.R. § 3.151(a)] in accordance with 
the contents of the application and the evidence in support 
of it").

The basis of the Board's decision in this case is due to the 
veteran's clear intent when he submitted his VA Forms 21-526 
in January and April 2003 that he was seeking compensation 
only. 
 
The Board notes that Part A, Section I of VA Form 21-526 
specifically states, "Tell us what you are applying for".  
The form provides three choices - compensation, pension, or 
compensation and pension.  On both completed forms, the 
veteran placed an "x" in the box for compensation.  In 
addition, Part A, Section I of VA Form 21-526 notes that for 
compensation, Parts A, B and C need to be filled out, for 
pension, Parts A, C, and D need to be filled out, and for 
compensation and pension, Parts A, B, C, and D need to be 
filled out.  The veteran did not submit Part D with either VA 
Form 21-5256.  From these acts, only one inference can be 
drawn -- the veteran was only seeking compensation benefits 
in January 2003 and April 2003.  See Stewart, 10 Vet. App. at 
18-19. 

In Stewart, the Court held that the veteran's application for 
pension benefits was not also a claim for compensation 
benefits, noting that there was no evidence submitted with 
the application for pension that should have caused VA to 
construe it as a claim for compensation.  Specifically, the 
Court noted that the veteran had left blank those portions of 
the application that pertained to a filing for compensation.  
In this case, the veteran did not submit that portion of the 
application that pertained to filing for pension. 

In short, the Board finds that the veteran's January 2003 and 
April 2003 applications could not reasonably be considered as 
claims for pension benefits, as there is nothing within the 
four corners of that document that show an intent to file a 
claim for pension benefits.  See 38 C.F.R. § 3.151.  

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against an effective date 
prior to August 29, 2003, for the grant of pension benefits.  



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for an upper respiratory 
disability, to include sinusitis, allergic rhinitis, and 
bronchitis, is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for OSA is denied.

Entitlement to special monthly pension is denied.

Entitlement to an effective date earlier than August 29, 
2003, for non-service connected pension, is denied.	


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  In December 
2007, the Board determined that the veteran's Notice of 
Disagreement with the initial evaluation assigned for his 
right fifth metacarpal head fracture residuals was defective 
as it was received more than three years after the July 2003 
rating decision notice was issued.  A letter was sent to the 
veteran in December 2007 notifying the veteran of this defect 
and advising him that he could present written argument and 
additional evidence relevant to jurisdiction; and/or he could 
request a hearing before the Board to present oral argument 
on the jurisdictional question.  In December 2007, the Board 
received the veteran's response to the Board's letter 
advising that he did not have any addition evidence and/or 
argument to submit but requested a hearing before a Veterans 
Law Judge to be held at the local VA RO.  

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with the issue of whether the veteran 
filed a timely notice of disagreement 
with respect to the disability rating 
assigned in the July 16, 2003 rating 
decision for service-connected status 
post fracture head 5th metacarpal of the 
right hand.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


